Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
An Examiner’s comment to the record appears below. Should any changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR § 1.312. 
Examiner's Comment
Examiner appreciates Applicants’ responsive reply. 
After careful review and consideration, Applicants’ 08/18/2022 arguments are found persuasive.
Applicants included detailed information in their response that clarifies the nature and intended use of the claimed design. In doing so, this obviates a title issue. The obj to the title is therefore withdrawn. The rejection of record under 35 USC § 102(a)(1) is also overcome and is withdrawn.
Lastly, Applicants are advised that the retrieval of the electronic copy of the foreign priority document failed on 08/26/2022. As a result, the foreign priority document is not currently in the file wrapper. 
In general, an attempt to retrieve an eligible foreign application will be made by the USPTO when the application is docketed to Examiner. However, if the electronic copy of the priority document is not contained in the application at the time of the first Office action, Applicants should verify that the priority claim (country, application number and filing date) indicated on the filing receipt is accurate and that the filing receipt includes the “Request to Retrieve” text. 
Applicants may contact the Patents Electronic Business Center and request that the matter be escalated to determine why the priority document is not yet in the file. Please note that Applicants continue to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. 
For more information please visit: 
Electronic Priority Document Exchange (PDX) Program
Information for the electronic priority document exchange (PDX) program and the WIPO Digital Access Service (WIPO DAS).
EBC Customer Support Center
1-866-217-9197 (toll-free), 571-272-4100 (local)
M-F 6AM - Midnight (Eastern Time)
e: PDX@uspto.gov
uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx.
Conclusion
In conclusion the claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
08/29/2022